The next item is the joint debate on the following reports:
- A6-0150/2005 by Mr Goebbels, on behalf of the Committee on Economic and Monetary Affairs, on the Commission recommendation on the broad guidelines for the economic policies of the Member States and the Community in the framework of the integrated guidelines for growth and jobs;
- A6-0149/2005 by Mrs Mato Adrover, on behalf of the Committee on Employment and Social Affairs, on the proposal for a Council decision on guidelines for the employment policies of the Member States;
- A6-0142/2005 by Mrs Oomen-Ruijten, on behalf of the Committee on Employment and Social Affairs, on the Social Agenda for the period 2006-2010.
. Mr President, Commissioner, ladies and gentlemen, the compiling of integrated guidelines at three-yearly intervals will tend to improve the coordination of national economic policies. The new integrated approach will serve to eliminate the three hundred annual reports that have hitherto been required from the Member States. In future, there will be only one comprehensive national report from each country. This espousal of the Lisbon strategy by business and labour organisations and by national parliaments will strengthen European democracy. The guidelines themselves, however, are too general and take no account of the marked differences between Member States. The Commission must therefore be encouraged to present a communication identifying the key challenges for each of the Member States. More differentiation by sector is also needed in the treatment of economic problems.
The Commission’s task is not easy. There are no simple answers to the complex economic, social and environmental challenges of the present day. Enlargement has made the Union even more heterogeneous. The increasingly technical nature of legislation does not make the task of communicating with the European public any easier. As the debate on the Constitutional Treaty has shown, the institutional structure of Europe is not properly understood. Community jargon fails to address the everyday concerns of many of our fellow citizens. To an increasing extent, the European Union is being blamed for all the problems of the day.
Be that as it may, talk of the impending demise of the EU does not stand up to scrutiny. Seen from outside, the Union is not only the most successful peace initiative ever; it is also the political entity in which human rights are best protected. Our social market economy produces high living standards while maintaining some of the world’s highest social-welfare and environmental standards. Of course Europe could do better! That, indeed, is the aim of the Lisbon strategy. In three years, the Union has created 6.5 million additional jobs but has not managed to curb unemployment. Economic growth remains too weak, especially in France, Germany and Italy. Nevertheless, the EU is the world’s leading exporter and the biggest market for the rest of the world. The Union’s current account is in balance, whereas the United States is running both an external and an internal deficit.
An entity which accounts for almost a quarter of all world trade is obviously competitive. To be competitive, an entity needs to enjoy better productivity than its rivals. High living standards are the result of a very competitive economy and a high rate of employment, but are not in themselves a yardstick for competitiveness. The difference between Americans and Europeans in terms of average income does not mean that Europe is being left behind but rather reflects excessive increases in the incomes of the richest 20% in the United States. In Europe, the battle to achieve greater productivity is inseparable from the battle to ensure fairer distribution of the fruits of growth, greater social cohesion and effective protection of the natural environment. It is no coincidence that the Nordic countries provide a high level of social and environmental protection. The high public spending this entails has not prevented the economies of the Nordic countries from rising steadily in the world rankings for performance and innovation.
Europe’s performance in the global marketplace is far from disastrous. An analysis carried out by the services of the Commission has shown that two thirds of US productivity growth derives from the service sector, particularly wholesale and retail trade, real estate and financial intermediation. These are not markets in which the United States and Europe are in direct competition. In the primary and secondary sectors, Europe has been outperforming the United States, achieving better productivity rates in 37 out of the 56 sectors studied. The United States, on the other hand, has an unchallenged lead in the manufacture of semiconductors and office machinery. When it comes to communication services and computer and related services, however, productivity is higher in Europe. Basically, Europe lags behind only in certain high-tech sectors: ICT, biotechnology, pharmaceuticals and GM products.
The area where we lag furthest behind is that of research. In absolute figures, the United States spends about USD 110 billion per year more than Europe on research and development, an amount equivalent to the EU budget. European industry has the most leeway to make up here. Of the 1.3 million researchers in the United States, 80% work for the private sector, compared with only 48% of Europe’s one million researchers.
The integrated guidelines will have to be fine-tuned in the course of the next three-year period. The euro area currently has a sound macroeconomic framework, with low inflation, a strong currency and very low interest rates. However, the three Member States outside the euro area have higher rates of growth, even though their monetary independence comes at the cost of higher interest rates. Eight of the ten new member countries enjoy substantial growth, but they do have structural problems. The integrated guidelines, Mr President, must take more account of the diversity of the Member States’ specific situations and problems.
. Mr President, ladies and gentlemen, since the Lisbon Council in 2000, the European Union’s economy has been negatively affected by various events which have led to much less growth than we had expected and, at the moment, we are still very far from achieving the objectives set in Lisbon. Last February, the Commission approved a document entitled ‘Working together for growth and jobs – a new start for the Lisbon Strategy’, which clearly pointed out that if Europe wanted to carry on aspiring to become the most dynamic and most competitive economic area in the world by 2010, the Lisbon Strategy had to be reoriented and had to focus on two clear objectives: firstly, economic growth and, secondly, employment.
One consequence of that is the presentation of the economic and employment policy guidelines, for the first time integrated and for a period of 3 years, which will have to be incorporated into national reform programmes, which will also be innovative. These guidelines are based on the notion that economic growth can make a decisive contribution to job creation and that that is the best guarantee for social provision.
I would like to thank you for the more than 90 amendments presented, which have become fourteen compromises approved almost unanimously by the Committee on Employment and Social Affairs and which I intend to retain today for the sake of coherence and also out of respect for the Members that have signed them. I will therefore reject the seven amendments by the Group of the Greens, which, in fact, have already been debated and taken up, in part, in the compromises and accepted by the different parliamentary groups. It would appear logical that, since we have all given ground, following arduous work, in order to reach a consensus on a good report that could be supported by a large majority, we should support that report today. I would like in particular to thank the Committee on Women’s Rights and Gender Equality, which presented a perfect text from a gender perspective that has been taken up, practically in its entirety, in the compromises and guidelines introduced as amendments. Thank you very much for the work you have done.
I believe, ladies and gentlemen, that, during the parliamentary negotiations, we have managed to improve the Commission's text by extending it and introducing new issues.
Firstly, the reconciliation of family and work life: such important aspects as the equal distribution of family responsibilities between couples, support for flexible work patterns, in particular part-time work, paternity leave or facilities for the care of children or other dependent persons, in particular the elderly, in accordance with the objectives set at the Barcelona Summit in 2002.
Secondly, the fight against workplace accidents. The report advocates prevention and we recommend the establishment of a broad agreement at European level to combat workplace accidents, which cause so many deaths throughout Europe.
Thirdly, and very importantly, the phenomenon of immigration. We advocate the integration of legal immigrants and the eradication of all types of racist behaviour.
Fourthly, training and education: improving all types of education and supporting professional training, which must cease to be the poor relation of university education, lifelong learning, new technologies and the promotion of entrepreneurial spirit, languages and exchange programmes between teachers and students.
Fifthly, the fight against the scourge of domestic violence: employment plans for women who are victims of gender violence.
Sixthly, our commitment to social cohesion and inclusion and to combating employment discrimination, supporting integrated action and the adoption of all measures necessary to guarantee that labour markets are open to job seekers, in particular women, young people, the elderly and people suffering any type of disability.
The text, and also the contributions of the Committee on Women’s Rights and Gender Equality, include a whole range of measures to guarantee real equality between men and women, not just with regard to access to jobs, but also with regard to other issues, such as salaries, professional promotion and harassment.
Seventhly, employment for the elderly and gradual and flexible retirement. We are promoting participation in the labour market by the elderly and the voluntary extension of working life by means of measures to incentivise work and make early retirement less attractive.
And finally, the report introduces other issues, such as the environment, sustainable development and the social economy, and promotes the work of cooperatives and the voluntary sector, the role of regional and local authorities and the quest for new sources of employment, which is very important.
In conclusion, ladies and gentlemen, I believe that the report we are debating today is going to enrich and improve the text originally proposed by the Commission. I would therefore like once again to thank very warmly all the Members who have presented amendments, not just for their interest, but also for their willingness to reach agreement, since, thanks to their work, the guidelines that we will at last approve today will allow the European Employment Strategy to contribute more effectively to achieving the objectives set at Lisbon, which, in the field of employment, are quite simply to achieve full and better-quality employment by 2010.
.  Mr President, a social Europe in the world economy, jobs and new opportunities: that is how, in February, the European Commission summed up the social agenda for the next few years. Today, we will try to pick up where the documents left off. I therefore hope that the Commission, as indeed the Council, will accommodate, in a positive sense, the emphases which we will be placing today in the report on which we will be voting later on.
Sometimes, I have the feeling that being involved in social policy is considered to be for softies. Social policy no longer counts for a great deal in this Europe. If, however, we want to achieve the objectives, regain confidence in our society and ensure that the unemployed can return to the labour market, if we want to achieve all of that, then we will need this European social model.
When – in the context of the discussions that are currently being held in France, but also in the Netherlands – I study the new Constitutional Treaty, I notice that the social market economy is taken as a guiding principle and has implications for all the policies we implement in the European Union. In that knowledge, we must apply the social market economy in each piece of policy we lay down.
Which means that when we all consider this social agenda, then what is more important to us than anything else is achieving the Lisbon objectives, in other words obtaining jobs and creating sound and high-quality employment. This also means that we must ensure that the small and medium-sized enterprises, which are, after all, the driving force behind more and better jobs, are given every opportunity. That is what Lisbon is about.
Lisbon also means, however, that we must ensure that people who are now being sidelined, are unable to work or are disabled, as a result of which they are unable sufficiently to reconcile work with a professional life, are also given a chance on the labour market by means of the social framework which we would like to have in Europe. It also means that, with the remaining capacities they have, people with a work disability are given another chance on the labour market thanks to retraining or extra training. For years – a few decades I would imagine – we have been talking about promoting retraining and extra training, about being active at all times in order to retrain for the labour market and, barring a few exceptions, this is, in fact, done far too infrequently in this field. I therefore believe that the Commissioner should put training at the top of the agenda.
Then there is the social market economy. We must have an economy that suits everybody. That also means that we must carefully examine the effects of demographic changes in our society on our social security system. If we know that, in the next few years, we will be faced with a decrease in the number of young people and an increase in the number of older people in our working population, this means that we must adapt our social security systems to those demographic factors.
The European Commission is good at analysing, but has failed to produce absolute policy in this memorandum. I hope that, with the emphases we will be placing during the vote, we will manage to make the social agenda more practical.
. Mr President, I would like to thank the rapporteurs for their presentations of the three reports that we are going to discuss in a combined fashion, and we in the Commission are pleased about this.
A month and a half ago, on 12 April, Vice-President Verheugen, Commissioner Špidla and myself had the opportunity to present to this Parliament the integrated package of guidelines for the review and application of the Lisbon Strategy, combining the two instruments laid down in the Treaty into a single communication, a single discussion and a single strategy: the broad economic policy guidelines and the employment guidelines.
The Commission considers it essential to maintain this integrated approach. The two instruments based on the Treaty — the broad economic policy guidelines and the employment guidelines — have the same objective, though with a different approach and at differing levels: to increase our growth, to increase levels of employment, and, on this basis, to enhance social cohesion, the social model that is laid down in the objectives of the Lisbon Strategy, and socially and environmentally sustainable development — another of the principal elements of the Lisbon Strategy — and naturally all of this should be done in a way that improves our competitiveness and our capacity to continue growing. This integrated approach is therefore the first element I wanted to refer to, in accordance, furthermore, with the opinion of Parliament.
In the time I have left before my colleague Mr Špidla speaks — Mr Verheugen cannot be here today, unfortunately — I am going to comment on the report by Mr Goebbels on the broad economic policy guidelines.
In his report, Mr Goebbels draws attention to the excessive pessimism amongst operators, amongst investors and consumers with regard to the European economy. I entirely agree with that assessment and I share his concern about the lack of confidence. In the European economy, the conditions are currently in place to grow more than we are actually growing. In particular, in some of the biggest national economies in the euro zone, we should be growing more and, to this end, we need to increase confidence amongst investors and consumers, because the objective conditions are in place.
As well as the confidence problem, we have a problem of disparity of situations, which, since we have decided to have a single monetary policy, presents us with a challenge on which both the Commission and the Council and, in particular, the Eurogroup, are working: how to respond, within a context of budgetary discipline — we are going to discuss the reform of the Stability and Growth Pact in this Parliament in a few days time — and on the basis of coordination of economic policies, of the broad economic policy guidelines, to that disparity of situations in such a way that, by applying recommendations adapted to the specific circumstances of each of the national economies, the whole of the euro zone and the whole of the European Union can coordinate their economic policies and we can all achieve a better result.
We are going to debate this disparity of situations in a coming meeting of the Eurogroup working on the basis of a report that the Commission has been asked to present. But we also want each of the countries to define their own priorities and, in this way, to increase ‘ownership’; hence the importance of the national programmes that are going to be adopted at national level in the autumn. If there is one thing that the first five years of application of the Lisbon Strategy have taught us, it is that everybody claims to share the same objectives and strategies, but that not everybody has applied the recommendations that have emerged from that shared analysis of objectives and strategies.
Hence the importance of those national plans, which will be discussed again both by the Council and by the Commission and, no doubt, by Parliament. Hence — and in this regard I disagree with one of the comments in Mr Goebbels’s report — in order to increase ownership at national level and in order that the debate in the States may be a political debate in which the governments and the parliaments define the political priorities and instruments for political action, during this very year, on presenting this integrated package, the Commission has not included the guidelines at national level. But now, between June and July, we are going to hold preparatory meetings for the drawing up of the national programmes for each of the 25 Member States and, at those meetings, the Commission’s services, on the basis of the guidelines adopted by the College of Commissioners and discussed in this Parliament and also in the Council, will naturally propose a series of suggestions to each of the Member States for national priorities to help them to draw up those programmes as effectively as possible, and I hope that those programmes will truly allow us to realise the objectives which we share with the report by Mr Goebbels and the reports by Mrs Mato and Mrs Oomen-Ruijten.
.   Mr President, ladies and gentlemen, if I may, I should like to start by thanking the Committee on Employment and Social Affairs. In particular, I should like to thank the rapporteur, Mrs Oomen-Ruijten, for her outstanding work on the Social Agenda, and Mrs Mato Adrover, for the high quality of her work and for her proactive approach to preparing Parliament’s position on the guidelines.
I am delighted that this House’s position on the guidelines for economic policy reflects the new focus of the Lisbon strategy for growth and employment, and that it also reflects the three priorities of employment policy, namely increased labour market participation, flexibility and investment in human capital.
Ladies and gentlemen, I do not share the views of those who are under the impression that the European social model is a failure, and that Europe as a region is lagging ever further behind. There is no denying that we must still put in a great deal of work and effort in order to develop this model and to be competitive and up-to-date, but one need only compare our basic constraints with those of other regions in the world where conditions are similar to see that Europe is quite clearly not doing such a bad job.
Ladies and gentlemen, I am delighted that the amendments tabled by Parliament are not aimed at changing the structure of the guidelines. Instead, the intention behind them is to lend more emphasis to the discussion of certain issues. These include both specific problems experienced by certain groups, such as women, young and older workers or disabled people, and certain issues deemed to be key, such as partnerships, promoting job creation, preventing workplace injuries and achieving a balance between flexibility and job security.
The Commission welcomes the general tenor of Parliament’s position, and will do its best to ensure that due consideration is given to it in the final version of the guidelines, upon which the Social Affairs Council will take a decision on 2 and 3 June.
In concrete terms, the Commission will make every effort to ensure that the thrust of Parliament’s amendments is addressed during this debate. The Commission is in favour of revising the recitals in order to highlight the fact that insufficient progress has been made with reforms during the past five years, and in order to ensure that greater emphasis is placed on social cohesion and the environmental dimension as part of the Lisbon Strategy. As I see it, this is the very essence of the Lisbon Strategy; the awareness that we are dealing with three dimensions, rather than just one, and that we need to identify these dimensions and take them into account in every policy we adopt in the future.
Turning to the issue of individual guidelines, I can assure you that the Commission is in favour of stepping up the EU’s involvement in matters such as partnerships, equality between men and women, the problems experienced by young people and job creation. At the same time, however, the Commission does not wish to draft a separate guideline on the prevention of workplace injuries, since this would go beyond the scope set out in the Council’s conclusions.
If I may, I should now like to say a few words about the Social Agenda. There is no question about the fact that it plays a key role, since it is an integral part of both the Lisbon Strategy and the Sustainable Development Strategy. It sets out guidelines for the measures we need to take in order to make progress towards more and better jobs and towards a more balanced society in which solidarity plays a greater part. The European Council acknowledged this fact at its Spring Summit by coming to a favourable conclusion on the Social Agenda. At the same time, it emphasised that the Agenda strengthens the European social model, the basic aims of which are full employment and greater social cohesion, and that as such it would help the EU achieve the Lisbon goals.
Although growth and employment are immediate priorities, however, greater competitiveness and faster growth are means to an end rather than goals in themselves. Growth alone is a guarantee of neither solidarity nor social sustainability. We should also take political decisions with a view to ensuring that our various goals are mutually reinforcing. Quite apart from anything else, these integrated guidelines are a step in this direction.
This is the approach that has been taken in the Social Agenda, the aim of which is to help overcome the main structural problems facing Europe, which include demographic change, global competition and technological change and innovation. A deliberate decision was taken to present the Commission’s social and employment goals differently to the way in which they had been in the previous Social Agenda.
As well as setting out the main problems and proposing avenues of thought about future measures, the new Agenda presupposes that any policies formulated will be open and transparent, and that they will involve all stakeholders. It does not provide a detailed or exhaustive list of measures, as it would be entirely illogical to decide now on measures that we would only adopt in four or five years’ time, although it is of course useful to set out guidelines and strategic goals. This also means that we do not need to establish from the outset which political and technical instruments will be used. A wide range of instruments are available to us for measures at Community level, including legislation, the open method of coordination, financial instruments, in particular the European Social Fund, and social dialogue.
The most effective instrument or combination of instruments should not be chosen in advance on the basis of existing opinion, and no one instrument should be given preference over others. Although legislation will continue to be a key instrument, there are a great many reasons why we should not resort to using legislation alone. We are all aware that, in a great many cases, levels of implementation and compliance are far from ideal. In certain fields, for example the fight against discrimination, preference must therefore be given at this stage to implementing existing measures, which are both valuable and useful in legislative terms.
I do not intend to dwell on the details of individual issues, but I am willing to take your questions, and look forward with interest to the rest of the debate.
Mr President, as draftsman of the opinion of the Committee on Women’s Rights and Gender Equality on the guidelines for employment policy, I am saddened by the absence of our most original ideas in the final report presented by the Committee on Employment and Social Affairs.
In the opinion, I emphasised the need to encourage the diversification of career options for girls, because enhancing women’s employability is the only way to improve their job prospects. We therefore recommended affirmative action to improve the employment situation for women. Nor did we forget the self-employed and their assisting spouses – millions of unseen workers, mostly women, who are disregarded when statistics on women’s employment rates are compiled. It is absurd to forget them and fail to ensure that they obtain social security cover and a share in business profits by proposing measures, such as framework statutes, which would put an end to the precarious nature of employment as an assisting spouse. This idea was approved by Parliament in 1997 in the wake of my report on assisting spouses in family businesses, but it still has not been embraced by the Commission. The report under examination was an opportunity to send a reminder, and it is regrettable that it has not done so.
Another idea put forward in my opinion was the promotion of ‘chosen working time’ and of voluntary part-time work. None of these ideas found favour with the Committee on Employment and Social Affairs, and that is a great pity. Perhaps the European Commission will take them into consideration. I certainly hope so because, if we bear in mind, Commissioner, that the proposals adopted unanimously by Parliament date back to 1997 and that, in 2005, nothing has yet been done to amend the directive of 1986 on the equal treatment of self-employed people and assisting spouses, the wait might be seen as being rather lengthy.
. Mr President, I would like to thank my colleague for the valuable contribution concerning the social policy agenda. That agenda is very important to fulfilling the Lisbon criteria and achieving a balance between economic growth and a social Europe. I want to indicate the most important areas this agenda should highlight.
I am convinced that our common work has been successful and that we have formulated a vision and a long-term strategy for a social Europe. However, these were the first important steps, and we should now turn written ideas and strategies into practice. Let me draw your attention to some important aspects of my opinion.
First of all, the new agenda is a response to the renewed Lisbon agenda. The Socialists view the social policy is one of the cornerstones of the European structure.
Secondly, we should adopt a new inter-generational approach, incorporating into the agenda a drive to cope with the problems of socially excluded groups – not only the young generation, but also pensioners, disabled people and women. Social dialogue is one of the most important of our aims. It is a matter of concern that it will be difficult for women’s NGOs to access Community funds, and we believe that a more comprehensive forward-looking framework strategy for gender equality is needed.
The harmonised objective of regular, comprehensive and detailed statistics is needed in order to monitor the process of the implementation of tasks. We are aware of Eurostat figures, but these are based on national statistical data. The enormous potential of small- and medium-sized enterprises should be developed and incorporated into the document, since SMEs represent over 90 per cent of enterprises in European economies and 79 per cent of employees belong to SMEs.
Additional Community programmes are needed, as are national strategies devoted to creating favourable conditions, for example through special programmes. This could help greatly to create new jobs. I welcome the forthcoming establishment of the European Gender Institute, which will be able to monitor gender conditions in the Member States.
. – Mr President, ladies and gentlemen, we should like to speak about employment. Jobs cannot be created without businesses and businesses cannot come into being without entrepreneurs – people with the spirit of initiative and a taste for taking on risk.
Capacity for initiative depends on a number of factors: such as macro-economic stability, good governance and, most importantly, fostering a widespread entrepreneurial culture that relies on confidence in policies and institutions.
Confidence, however, is not something that we can lay down in legislation. Only those at the top table of decision-making can acquire high levels of confidence in the knowledge-based society. This will certainly apply to large financial groups and businesses, but small and medium-sized enterprises (SMEs), which account for over 90% of all European businesses and which employ two thirds of all workers, are placed at a clear disadvantage and will only be able to gain in confidence if they increase in size. This will depend on the extent to which they are encouraged to collaborate with universities and centres of excellence in a spirit of active cooperation. Those regions that prove to be political driving forces will be able to play the vital role of fostering cooperation of that nature. In so doing they will spread confidence, which is the key ingredient in raising investment and in creating jobs.
I therefore say that creating more jobs in Europe will depend largely on what happens in the regions. Those who turn a blind eye to the fact that Europe’s future lies with the regions and with the SMEs are the same people who call for a reduction in resources for cohesion policies, those proponents of the famous charter calling for a 1% of GDP ceiling in Member States’ contributions to the financial perspective. Let no one be in any doubt: if we go down that route there will be neither economic growth nor more jobs in Europe.
.  Mr President, Commissioner, ladies and gentlemen, I should first of all like to thank Mrs Oomen-Ruijten for the fact that, in her report, this House is clearly making a strong appeal in favour of an ambitious social agenda for the European Union. I think it is very important that we should have this debate in conjunction with the discussion about integrated economic and employment guidelines, because economy and employment are not at odds with a good and socially ambitious policy. On the contrary, I would say, protecting employees’ social rights, fighting social exclusion and investing in lifelong learning are essential if we want to give the economy and employment a shot in the arm.
Commissioner, despite claims by the Commission in your social agenda, there was, in all honesty, no trace whatsoever of social policy during the presentation of the Lisbon strategy, and that is a missed opportunity. Further to the discussions in which I have been involved to date surrounding the referendum in France on the Constitution, it is obvious to me that people in Europe, not just in France, are clamouring for the European Union to have more of a social face, and I think that we would do well to step up efforts in that area.
The Commission set the right tone in its agenda, although it could have done so in a more concrete form and could have given us a little more. For example, I think it is right that the Commission should emphasise implementation of, or compliance with, legislation, but, in an enlarged Union, Commissioner, we should also remain ambitious in terms of social goals. We still need new legislation. Parliament has, for example, for a very long time been asking for a revision of the directive on the European works council or a directive on the protection of employees in the case of individual dismissal.
The European Union should, in my view, also continue to play a pioneering role with regard to the fight against discrimination, and people with a disability are very much counting on the fact that the European Union will lay down more legislation in this area. The Constitution is creating incredibly high expectations in connection with social rights and I urge you, Commissioner, to deliver on them now. I think that the European social agenda would benefit from some reinforcement, and I look forward to an excellent interinstitutional dialogue in order to strengthen even more the agenda presented by the Commission.
. – Commissioners, I am pleased that the debates on economic outlook are complex in character. Rarely have we discussed how today's Europe is a unique mixture of technologically advanced old members and fast-growing new members, or how this gives us a huge competitive advantage. This cultural diversity and intellectual diversity in the world is the most important thing. New technologies tend to spread very rapidly, and the leaders will be those who are able to use creative energy more swiftly and effectively. In order to use that creative energy and turn our cultural potential and heritage into a competitive advantage, we need to have a clearly defined set of priorities.
One of the problems with the economic policy of the European Union is that residents and at times even the implementers of that policy become lost in all the priorities, there are so many of them – and we are so willing to do everything at once – that it is difficult to see the road Europe has taken. I believe that if we were to define the three main directions in the road we are following, then that would clarify matters for everybody. First of all, we should single out the modernisation of the economy and its structures. Clearly we want to see a rise in creative industries and the development of new economic branches, and the Lisbon Agenda may help us to achieve that. Clearly we wish to update our knowledge and social structure, as only qualitatively new knowledge and a qualitatively new social environment can release a person's creative energy and enable us to take advantage of our European cultural heritage. The third thing we must discuss, and which we are not always willing to debate, is the modernisation of the institutional organisation of the European Union. Successful adoption of the new Constitution would allow for such modernisation, although we should probably also discuss the way the Commission itself works, and the way Parliament and all institutions work, as the abundance of programmes and abundance of agencies gives citizens the wrong impression, they simply do not know where to turn. The priorities must be not only a reduction in the flow of legislation and a reduction in the administrative burdens for businesses and residents, but a clearer management structure and fund distribution structure. These are our priorities.
. Mr President, I would like to comment first of all on the broad economic policy guidelines that we are looking at. My Group does not believe that economic growth automatically produces significant employment, nor does it automatically produce sustainable development. We feel that this element is too weak in the current proposals.
We recognise that there are choices to be made in how we try to develop our economies and that the pursuit of competition and more liberalisation is a mistaken path if we really want to make full use of the Lisbon Agenda. So we welcome the reintroduction of our amendments on eco-innovation, for example, because we think that is indicative of the choices we have to make if we want to create a sustainably developed economy.
We also have concerns about the research element within this particular report. We do not favour the increase in biotech research if that is going to be looking at embryo stem cell research or GMOs. We equally do not accept the inclusion of nuclear energy as part of the Kyoto strategy. In fact I think people would probably be extremely shocked if we did.
Part of the Lisbon Agenda is also social cohesion, a part that is often forgotten, and thus the importance of the social agenda that we are looking at. We very much welcome the practical report from Mrs Oomen-Ruijten and the recognition of the need to use all the available talents to really tackle discrimination, whether that be in terms of the gender pay gap, discrimination against black and minority ethnic groups, or in terms of disability or age. We support the additional measures advocated in the original report. Services of general interest are also crucial as a means of social cohesion and therefore we welcome the recommendation in this report on the need for a framework directive in this area.
We also welcome the additional moves from the Commission on the social dimension of globalisation, to which we think insufficient attention has been paid. We therefore wish for the European Parliament to be fully involved in future work on that.
. – Mr President, Commissioners, ladies and gentlemen, under discussion are key questions in the development of the economic or social situation in all of the Member States of the EU. Unfortunately, the vagueness of the broad guidelines for the economic policies of the Member States and of the Community and the restrictive proposals on the Social Agenda fall short of what is required to reinvigorate economic growth, to create the 22 million-plus jobs with rights, thereby the targets set in the Lisbon Agenda, and to promote the social inclusion of the 70 million living below the poverty line.
At a time when we need a Social Agenda that is genuinely committed to social inclusion, what the Council did at the Spring summit moved in entirely the opposite direction – it restricted the objectives in the area of social inclusion and the fight against poverty to children, sidestepping the fact that it is impossible to help children without changing the situation for adults. It also failed to take practical measures to promote and evaluate progress in the area of equality between men and women, for example as regards access to jobs with rights and salaries, where the situation is as bad as, if not worse than, it was.
The political guidelines continue to move in directions that we know to be wrong. The answer should not have been more of the same. It is now clear, and in some ways the reports before us acknowledges this fact, that the results of the path we have gone down are not positive. The problem is that the correct conclusions are not drawn and we continue to pursue the same policies and measures, still at the mercy of the obsession with price stability and with the adaptability and flexibility of the work force. We persist with the liberalisation of both the internal and external markets, now with the spotlight on services and on privatising social security and, worse, pensions.
The prevailing obsession continues to be with deficit and with the Stability and Growth Pact, when the problem we face is economic, rather than financial. The objective is, of course, to facilitate wage moderation and to ensure that productivity gains are passed on to the large economic groups, thereby brushing under the carpet the real scandal that already exists, namely the redistribution of profits, when profits are at their highest level for 25 years. The EU must therefore, Mr President, ladies and gentlemen, undergo a fundamental change of policy and direction.
. Mr President, I shall make some remarks on the economic policy guidelines. We spend a lot of time lamenting the poor performance of the large euro economies, but are economic policy guidelines going to make them perform any better? The guidelines might be better described as a wish list.
Governments are urged to maintain sound fiscal policies, increase flexibility, hold down wage rises, improve competition, promote research and development and develop a strong industrial base, all worthy things that governments would like to achieve anyway, but do they need the European Union to tell them so?
Rather than giving this advice, I have a better plan. Get off the backs of individuals and businesses, scrap regulations instead of inventing new ones or tightening existing ones like the bureaucratic controls on financial transactions that we were discussing in this House last night. Most of them do not work properly and all of them add costs to business and destroy jobs.
Unfortunately, making more rules is the only thing that these institutions are good at. If we could just leave business alone to generate wealth, the EU’s many programmes, such as caring for the environment and providing a high level of social security, might actually be affordable.
Mr President, ladies and gentlemen, I congratulate the rapporteur, Mrs Mato Adrover, on the abundant efforts made in the report, which is a summary of declarations of principle. Even though these declarations can be agreed upon in the main, they are at times inconsistent, particularly in their attempts to harmonise increased employment with job development measures, and above all in attempting to reconcile job flexibility with job security, without specifying how this is to be achieved.
That is why we agree with many of the amendments tabled, which supplement and improve the text. This is true, for instance, with regard to Amendments 12, 20 and 23 of the Mato Adrover report. The same holds for Amendment 13, tabled by the draftsman Astrid Lulling on behalf of the Committee on Women’s Rights and Gender Equality.
I believe that the efforts of Parliament will assist in supplementing the original text. I nevertheless hope that every necessary step will be taken in the course of the legislative process to reduce job insecurity and to provide social protection guarantees, and that restrictions will be placed on temporary work, whether contract or fixed-term, particularly when workers resort to it repeatedly.
It is crucial to establish methods for workers to share in the running and in the profits of businesses, which are the best possible means both for improving the quality of work output and for boosting the self-esteem of the workers themselves.
Mr President, when it comes to the economic guidelines, which we have discussed today in connection with Mr Goebbels’ report, I wish to say how important it is for us never to underestimate the growing competition we see from the Asian economies, as well as from the American ones. In ten years’ time, we shall have 800 million average income earners in these countries. This will change the economic relationship and make heavy demands upon our ability to exploit this.
Sometimes, we also overestimate our own ability to cope with this transformation. I am sometimes struck by the fact that we forget how many people are in actual fact unemployed in Europe and in the various countries, including those in which we report high employment figures. In Sweden, 20–25 per cent of people either are not working or do not have a job to go to, the causes being either absence due to illness, actual unemployment or the large number of people who have taken early retirement. This is a social problem, but it is also an economic one in terms of our ability to bring about prosperity because, as was said in this House earlier, it is not growth that creates jobs. It is jobs and businesses that create growth. We derive hope from the simple fact that we are successful in those countries and those parts of our economies in which we have implemented reforms. Within the telecommunications markets, which we have deregulated, we are most successful in those countries whose economies are most deregulated. In those countries that have reformed their labour markets, we see better development in terms of employment; and in those countries whose taxes make matters easier for business, we see more enterprise.
The problem for Europe is not that we have too high interest rates and insufficient stimulation of demand. On the contrary, we have historically low interest rates and, because of these and of high public expenditure, a very heavy burden in terms of providing such stimulation. What we need are reforms. In the guidelines we have agreed upon in the Committee on Economic and Monetary Affairs, we emphasise the need for a more flexible labour market, better conditions for business and concentration upon productivity and competitiveness through more open markets. We shall therefore support this report and see to it that we win support for the proposals we are introducing into it.
Mr President, I wish to begin by thanking the two rapporteurs and, in particular, Mrs Mato Adrover for her constructive cooperation in the Committee on Employment and Social Affairs under quite difficult conditions.
Allow me firstly to say how helpful I think it is that we have integrated guidelines, because employment policy and economic policy are, in fact, integrated. We must also – and this is a factor contributed in our proposals – ensure sustainable development: economic, social and environmental.
The situation in Europe is not bright at the moment. Growth is too low and unemployment too high. When it comes to economic policy, I personally think that we should concentrate more on growth-promoting measures everywhere in Europe in order to get growth under way. Stabilisation policy is important, and this is an area in which we have succeeded beyond our expectations. We should now, however, concentrate more upon measures to promote growth.
We are encountering increased competition in the world. The question is one of how we are to cope with it. Are we to compete against China and India in terms of poorer working conditions and lower wages? The answer is no. We must cope with increased competition through research and development and better job opportunities and through investing in the labour force by developing its skills. We shall see instances of restructuring. We have seen them before and we shall see them again. How we implement them is important. It is also important to have companies accept their social responsibility and to involve the employees, have them participate and not place them outside the process. If we do not do so, we shall see more demonstrations on the streets. The fact of employees participating in the process also leads to better restructuring. We must create a labour market in which working life and parenthood can be combined. This means that we cannot have unduly long working times, or rules at European level that permit working times of any length, as that is unfair to one gender. We must create conditions in the labour market whereby both men and women can participate in it. Finally: unfairly treated groups. We must make greater efforts in connection with people who come as refugees to Europe and who are often placed outside the labour market, as well as in connection with disabled people and others so that they too can participate in the labour market to a significantly greater degree.
Mr President, ladies and gentlemen, we find ourselves today discussing a number of proposals and measures linking together social growth, employment and economic growth.
That means that we are aware of the fact that global competition and current trends are today confronting Europe with significant challenges for its future.
As regards, more particularly, the document on the Social Agenda and on employment, we are aware that those challenges also seriously test the European social model, in which we often take pride and which we hold up to the world as a feature of a society that has succeeded in simultaneously combining economic growth with industrial and innovative development, whilst additionally maintaining a social model and a strong social dimension of that economic and institutional model.
In line with what has already been said, I too believe that Europe has to confront those challenges with very clear objectives and extremely effective methods, but also with strong ambition, because if the challenges are great so too must be the ambition. I therefore agree with what was said by previous speakers, which is that our Social Agenda must also have an ambitious outlook. That means outlining a programme – aimed at citizens, businesses and social partners – which explains that Europe, together with its citizens, wants to create certainty and provide instruments that contribute to promoting confidence and security.
With regard to the instruments, and in re-examining the Lisbon Strategy again today, we have all understood the importance of integration and of being able to create synergies between our work in support of the development of SMEs and entrepreneurial and industrial innovation, so as to create a more prosperous economic environment, together and in synergy with – not behind or alongside – a social dimension and a social policy.
I believe that a society is prosperous when it is able to offer opportunities to its citizens. I further believe that achieving growth in human capital by assisting the disadvantaged, the chance of new training and employment opportunities for women, and wide-ranging provision of training opportunities for young people, who are today most affected by this element of uncertainty, comprise appropriate instruments for contributing both to social cohesion and to economic growth and prosperity.
There can be no economically powerful society if there are serious inequalities and differences at its core, and if its human potential is diminishing.
I therefore believe that the entire social inclusion policy, the policy focusing on female employment and the reference made to young people are key elements in a strongly cohesive social policy and, at the same time, in an economic growth and development policy for our Europe. As my fellow group member pointed out, Europe in its new shape must today take steps to reduce its differences, by appealing to every Member State to promote a policy of cohesion and internal integration from this outlook.
–Mr President, Commissioners, ladies and gentlemen, I would like to say, before I say anything else, that the integration of economic and employment policy guidelines is a step in the right direction. It is, however, mistaken to keep the guidelines for sustainable development separate from them. It means that we can do no other than describe integration as having been hamstrung.
I would now like to discuss the substance of the employment policy guidelines and the report that Mrs Mato Adrover has shown such dedication in drafting. In essence, the Commission proposal puts the labour market at the mercy of liberalisation. The aim is no longer employment with a living wage and quality jobs, but rather the deregulation of working conditions and wages. I cannot understand why there was no outcry when it became known that, in these guidelines, the highest political authority is calling for wages to be kept down.
I also see it as irresponsible to move towards the abolition of employers’ contributions to workers’ health insurance. It is also, I think, a pity that the rapporteur has rejected our proposal for the reintroduction of the fourth pillar of employment policy, that being action to help women gain access to employment. Gender mainstreaming is only an important addition to this, rather than a substitute for it. In the absence of the fourth pillar, the Member States have abandoned active measures to help women into employment, and that we cannot accept.
Priority must continue to be given to promoting the employment of women, and I reiterate my urgent appeal to the Members of this House for the reintroduction of the fourth pillar, for it alone ensures that we can monitor how seriously the Member States are taking the advancement of women. I ask them to support our Amendment 30.
– Mr President, Commissioner, ladies and gentlemen, we all know that the policies and, more importantly, the resources available for promoting the social agenda and active support for employment are inadequate. Unfortunately, the midterm review of the Lisbon Strategy and the proposal for the new financial perspectives undermine the importance of the social agenda and give less money to this priority, whereas we need to invest more in knowledge, research, innovation, training and in support for the weakest members of society: persons with disabilities, immigrants and vulnerable groups such as young people, the elderly, women, unskilled workers and the unemployed.
I should like to thank Mrs Mato Adrover for her excellent work on the question of the guidelines for employment policies. The amendments by the Committee on Employment and Social Affairs improve the Commission's initial text. The amendments proposed by the Group of the Greens/European Free Alliance call for clearer targets and improve the text still further, which is why we shall support them.
Mr President, in May of every year, we debate in this Chamber the EU’s economic policy guidelines. Today, it looks like it would be more appropriate to talk about ethics rather than the economy. There are many things in the Goebbels report with which I can identify. I endorse the integration of social policy and concern being expressed about insufficient progress in the area of investments in order to comply with Kyoto.
This is where Mr Goebbels should have stopped, though. I agree with Mrs Lambert that this report goes much too far in one particular area. In Modification 12, the rapporteur argues in favour of more objective information about the controversial research into genetically modified organisms and about embryonic stem cell research. I think we have better things to do than to promote controversial research. To me, it is of the essence that, in stem cell research, the value of human life is central, and this is inconsistent with research on embryos that are destroyed in the process.
In previously adopted documents, this House has clearly spoken out about the place of stem cell research. Consequently, the text of this resolution is not in line with those documents. For example, on 10 March, this House adopted a resolution about the trade in human egg cells, and paragraph 15 of this resolution emphatically specifies that embryonic stem cell research can be left to the Member States, where that is permitted. The Member State ‘can’ do this research, but does not need to. That is a clear distinction that is lacking in this resolution.
I will withhold my support for this resolution if Mrs Van den Burg’s Modification 12 and Amendment 24 are adopted as they are.
Mr President, ladies and gentlemen, the Council has made a great many appropriate, intelligent and rational proposals. Unfortunately, it has failed to make any reference in its proposal to the issue that is of most importance to the citizens of the new Member States, namely genuinely equal rights in employment.
Those citizens of the new Member States who take a serious and earnest approach to European integration cannot and indeed will not tolerate a situation in which 12 of the old EU Member States, with the exception of the United Kingdom, Ireland and Sweden, continue to treat people from the new Member States, such as Poland, the Czech Republic, Hungary, Slovakia, Lithuania, Latvia and Estonia, like second-class citizens. They are given jobs, but only in the black economy. They manage to earn money, but a great deal less than the residents of the pre-enlargement EU as it was before May 2004.
The Council should not bury its head in the sand and hope that this problem will go away. This matter does not fall under the jurisdiction of the Commission, but of the Council. A full and immediate liberalisation of labour markets really would revolutionise the EU economy, and prove to the citizens of the new EU Member States that there is no such thing as a first-class Europe and a second-class Europe.
Mr President, I wish to congratulate Mr Goebbels on his report. It makes essential remarks on where European decision-makers need to concentrate their efforts in the coming years.
I wish to pick up on a few points mentioned in the report. First, it is the big eurozone countries that are in serious need of reform. Last week’s elections in Germany and the forthcoming referendum in France are sending strong signals that voters are unhappy with their governments’ handling of the economy. Another important signal: Finland now has the lowest real interest rates in Europe, historically beating even the traditional yardstick, Germany, in the price of capital.
Reform is the key to European competitiveness and employment growth. Collective wage negotiations should be reformed to take greater account of productivity growth. The entry of women into the job market also needs to be enhanced.
I would also like to express my strong support for the amendments tabled to the report by my colleague, Mr Hökmark, on behalf of the PPE-DE Group. We must continue to emphasise the importance of reducing unemployment by strengthening growth and increasing investment and competition, the level of service and the range of choices available to citizens. Entrepreneurship should be encouraged, for example through a fiscal framework favourable to SMEs, and equal opportunities should be offered to both women and men.
The idea of a flexible and secure labour market open to all citizens is an excellent one. We must not allow our stagnating rules and practices to hinder those who are willing to work from entering or staying in the labour market. Europe needs people willing to work today, and increasingly so in the years to come. We should encourage our citizens to work by reforming our tax systems, for example by reducing the burden on low-wage earners. I hope the Commission will take the points made by Parliament seriously.
Mr President, as various colleagues in my group have already said, we are all for the integrated approach to these guidelines. I should add, though, that this should not lead to a superficial discussion, but that it is very important to do more than scratch the surface and, particularly, to give the specialist committee a role in its specific field.
In the Committee on Economic and Monetary Affairs, we in our group emphasise the need for stronger economic coordination, and I should also like to ask Commissioner Almunia to examine how we can inject more coherence into the discussion of these packages of guidelines and annual budgetary reports about convergence in the framework of the Stability and Growth Pact.
A third point I should like to make is that it is important to give the European Parliament a fully-fledged role in these processes and, in terms of procedures, also to ensure that we are given sufficient time and space for our contribution in the next few years. Although this is more a technical question of procedures and schedules, I hope that we can make sound agreements next year, because these matters turned out to be somewhat problematical this year. I think this is important from a content point of view, because I think that you, as the Commission, have Parliament much more on your side in the search for a real European perspective.
Finally, I worry about the way in which the Council still uses this European perspective as a guiding principle only on a few occasions, and I would like to ask the Commission to look into this. In this case, I would particularly like to address Mr Spidla, because I was extremely vexed by the way in which a position we adopted last time in the plenary about the Working Hours Directive was handled; this was immediately followed by a reaction that was very negative towards Parliament’s position and that very much pandered to a veto by one Member State that had added a few other Member States to the Working Hours Directive dossier. I think that this is not the way the Commission should deal with Parliament.
Mr President, I think it was wrong to assert that the integrated guidelines, which we are debating in this House today, would, once and for all, give a boost to business and employment within the European Union. Yet again, the guidelines give priority to the governance of the markets, which has one thing above all others in mind, that being to ensure that workers, in whatever sector, meet market requirements.
In no way can this do anything to resolve the structural problems of society and the economy. It is evident from political crises, such as that which Germany is undergoing, that these instruments do not work and have failed. I do not see in the least why the combination of previously useless instruments should, suddenly and on its own, help to achieve a real breakthrough as regards job creation and economic growth within the European Union.
I therefore ask, as a matter of urgency, that thought be again given to the principles involved.
Mr President, ladies and gentlemen, unemployment in the EU’s Member States has virtually quadrupled since the beginning of the 1970s, and temporary employment agencies are becoming the principal employers in many countries. The onward march of globalisation is robbing us of jobs on a massive scale, and, after a downturn, the number of unemployed never falls back to the level it was at before recession struck.
Productive sectors such as agriculture, mining and heavy industry are being marginalised to an increasing degree. What we are left with is the services sector, which is not likely to be enough in the long term, and in which almost 67% of the entire workforce now work. If, though, purchasing power continues to fall, there will be a continuing downward spiral, and there is no doubt that the problems we already have with social protection will become even more acute.
This leads me to wonder to what extent the ongoing privatisation of public services, for example the railways and the postal service, which has not produced all the results that had been hoped for, will turn out to have been a grave mistake. Infrastructure ranks, in any case, alongside qualified workers as a factor that makes Europe attractive as a business location. The idea that low taxes and wage dumping will bring us closer to the virtually full employment we have set ourselves as a goal strikes me as highly questionable.
Mr President, I do not intend to take up too much time talking about the measures in the two reports that we are discussing.
I agree one hundred percent with the comments made by Mr Hökmark.
I would like, Mr President, to focus for a moment on the analysis. Europe is not working well. Mr Goebbels has not wished to rub salt in the wounds, he has given a rosy view of the situation and so has Mr Almunia. He says that the conditions are in place for Europe to work properly, but the population knows that it is not going well.
The enormous pessimism amongst all our populations has been very visible in the debates that are currently taking place in relation to the referenda in France and in the Netherlands. We are growing less than the United States, we are creating less employment, we are less productive and we are very far from achieving the Lisbon objectives.
This enormous pessimism has led our populations to express perfectly understandable fears. How are we going to deal with the challenges of globalisation? How are we going to deal with the competition from the emerging countries? We are currently discussing the problem of the textile sector and competition from Eastern countries will soon bring further problems. How are we going to prevent the relocation of companies? How are we going to deal with the challenge of immigration? How are we going to safeguard a welfare state threatened by the ageing of the population?
These fears are increasing because the response of the institutions has been weak. We have discussed the Stability and Growth Pact – and we are continuing to do so – and we should make it very clear that we have reached a situation of mass non-compliance, a kind of amnesty, and we have ignored the strictest rules for ensuring budgetary stability.
We are incapable of establishing the financial perspectives and all the signs are that we want to spend less money on the Union. With less money, we will not create more Europe, but rather less Europe.
As my colleagues have pointed out, we are a very long way from implementing the reforms we need to make. This Parliament has sent a good message by bringing together the two reports we are debating today and trying to eliminate discrepancies so that the message is clear. It now falls to the Commission and the Council to oblige the Member States to comply with what is decided here. It is true that we are going to discuss the national programmes when they are drawn up, but I hope that the Commission is not content simply to be a letter box nor that it restrict itself to politely praising the national programmes, but that it will demand that the States demonstrate courage, determination and audacity, which is what is needed in order to put an end to the enormous pessimism that I have intended to describe here.
Mr President, Commissioners, let me remark on three points. The first concerns methodology. The European Parliament is fully aware of the importance of national ownership with regard to the matters under discussion. This is why, on 25 April, we organised a meeting with our colleagues from the national parliaments. I believe this was a first which ought to be repeated if this is to be a real policy debate on the broad guidelines defined at the European level in association with the Member States and applied by the Member States themselves.
Still on the subject of method, you will be aware that there is uneasiness on the part of Parliament, which fears that it will not always be able to contribute to the formulation and adoption of these broad guidelines because of the session calendar. I hope that we shall arrive at a satisfactory agreement on this point for the future.
My second remark concerns the general climate. Confidence cannot be created to order, and it is absent at the present time. We can therefore talk as much as we like about structural reforms, but they will be unwelcome; the public will not accept them in the present climate. The first priority is to rekindle growth, and with growth restored we shall be able to tackle the necessary structural reforms. I should like to say to my honourable colleague Mrs Kauppi, and I am sure she knows this, that the reform issue is not the same for large and small countries. This fact of life must also underlie all our plans for our collective entity. When the OECD sends signals to the European Central Bank and the ECB responds as it just has done, it is time to express concern about the nature of the macroeconomic debate at the European level.
My third remark is that, in the prevailing climate, this instrument of ours, the broad economic policy guidelines, should be the basic assessmenttool. All too often, however, the guidelines appear to be empty words that are not followed by action. We must make these guidelines a rigorous instrument for the coordination of economic policies if the Lisbon strategy is to prove successful and if we are to avoid the sort of bland appraisal we used to receive before the revision of the strategy.
The broad guidelines are a support instrument for the overall strategy, but they will serve no useful purpose if they are not bolstered by a reform of the Stability and Growth Pact which grasps the nettle as well as by a Financial Perspective that serves to finance solidarity for the benefit of everyone.
Mr President, ladies and gentlemen, the need for us to do something about our economic, social and environmental policies is not a matter of doubt; it is because some things need to be changed if the good is to be maintained that we need to adapt all three of these policy areas to the new demands made upon them, thereby enabling risks to be minimised and opportunities seized.
A new independence is what is needed. While we have to ensure that the shackles are taken off and bureaucracy cut down, the necessary protection mechanisms must remain in place; it must be made easier to set companies up, there must be more research, and the internal market needs to become a reality.
What does rather sadden me is the feeling I get that, over the last weeks and months, the Member States and the various political families in this House have not – unlike the Commission – been using economic and employment policy guidelines to bring business and labour together, but have instead, in debate, been resorting to the old-style models of class warfare, with employers on one side, workers on the other; social protection mechanisms on the one hand and liberalisation on the other. This will not enable us to resolve the issues and give people greater confidence in the political decision-making process.
We see the market not as an end in itself, but as a means to an end. We must nevertheless make it more competitive; we aim to increase competitiveness, create jobs and take our environmental responsibilities seriously. Far from inevitably hampering competition, good social and environmental policies can help make us more competitive, promote growth and create new jobs.
This leads me to say that it is because it secures fundamental social rights that we need the Constitution. We need to get rid of unanimity on matters of fiscal policy. We need to complete the internal market. The European Union needs fundamental social rights and basic standards if there is to be more liberality and a more market-oriented economy, for, rather than throwing the baby out with the bathwater, we want to breathe new life into the model of the environmentally-responsible social market economy.
Mr President, Commissioner, there is a lack of growth in Europe, and I now see that even the OECD’s economic managers are saying the same thing clearly and unambiguously. Anyone who concerns themselves seriously with Europe from an economic point of view can see this. In reality, Europe is not so badly placed when it comes to our export markets. We are the region of the world that, in terms of exports, has acquitted itself better than the United States and Japan in recent years. I am not saying that this is good enough. What I am, however, saying is that this is not the most important problem, and I am saying that the most important problem right now is that there is insufficient growth in Europe’s internal economy or internal market. Moreover, such growth does not come about of its own accord. It does not come about through reforms that do not go all the way and that do not have the confidence and support of our populations. Such growth only comes about through a combination of modern reforms that, instead of causing countries to compete in reducing social benefits, is couched in human terms and takes the form of a more modern and socially active labour market policy, combined with coordinated investments.
You have presented a sound economic programme, Commissioner Almunia. I am able to assent to everything contained in it. All I should like to say is that I should very much like to see an additional dimension. What I should dearly like to hear come out of the economic guidelines is a constructive message to all the Member States, saying ‘let us now, together and in each individual country, invest in the Lisbon Objectives over the next three or four years, and let us do so at one and the same time’, for doing so simultaneously would be Europe’s secret weapon. In that way, we could make use of our economic independence from one another and combine social protection with economic competitiveness and sound growth. That is something that we in the Nordic countries have demonstrated and that we can extend throughout Europe.
Mr President, ladies and gentlemen, in several respects the EU economy is further away from its goal of becoming the world’s most competitive economy than was the case in 2000. The continued under-performance of the EU economy is a result of the fact that its labour input remains comparatively low, particularly in the case of young people and older workers. A further problem is the low level of productivity growth, which is due to a slowdown in the rate of technological progress and innovation and a slow take-up of information and communications technologies.
In this context, the European Union and its Member States should put the emphasis on investment in knowledge. The realisation of a knowledge society, based upon human capital, education, research and innovation policies, is necessary to boost our growth potential and to prepare for the future. Europe needs to invest more in human capital and life-long learning for the benefit of individuals, businesses and society as a whole.
We must not forget that knowledge-based economies require different skills from traditional industries, and that these skills constantly need updating in the face of technological change and innovation. If they are to remain in work and climb the career ladder, employees need to renew their knowledge and skills regularly. Education and training systems must therefore meet the needs of the economy.
Knowledge accumulated through investment in research and development, innovation and education is a key driver of long-run growth. Yet the draft budget for 2007-2013 presented by the Luxembourg presidency involves drastic cuts to spending on science, research, education and transport. These cuts would amount to a drop in funding of over 40% in relation to the original proposal, or in other words of EUR 50 billion.
In my opinion, we should not set ourselves ambitious goals if we subsequently fail to secure the necessary funding for them.
. Mr President, at this final point in the debate I would like once again to thank the rapporteurs, in particular the rapporteur for the broad economic policy guidelines, Mr Goebbels, for the excellent work they have done. I believe that many more positive contributions have been made during the debate on these reports.
I would like to comment on a specific element of the procedure. It is the case that this year the time scales for the debate, in order for the Commission and Council to take account of Parliament’s opinion expressed in these reports, have been particularly short, but this is due to the beginning of the cycle and the very tight timetable available to all the institutions in order to begin this new cycle of coordination of economic policies, within the context of a review of the Lisbon Strategy. I am confident that next year the time scales will be longer and we will all be able to work much more effectively and the opinions of Parliament will undoubtedly be taken into account.
Secondly, I believe that the speeches have demonstrated that there is a very broad basic consensus on three requirements necessary for the whole of the European Union to increase its economic growth, its growth potential and, therefore, its ability to create more employment and to make progress towards all the Lisbon Strategy objectives. We must improve the quality of public finances, we must improve the quality of public spending — and in this regard I agree with some of the contributions and comments made — we must introduce the dimension of sustainability into public actions, into structural reforms and into public accounts — as several Members have mentioned — but we must also maintain the principle that we need budgetary discipline and healthy public finances, because without them none of the other objectives can be achieved.
This approach includes the review of the Lisbon Strategy, the reform of the Stability Pact, which we are going to discuss in this Parliament in a few days time, and also, I hope, as from the European Council in June, the new financial perspectives for 2007-2013.
Allow me to make a final comment: as has been said, it is the case that structural reforms are difficult to launch and implement in an environment of low growth, but it is also the case that the countries that are growing most are the countries that have carried out reforms, as has been said in the debate. Let us not therefore turn this debate into an attempt the square the circle: we must achieve more growth and the reforms are an essential element, we will have to decide what must be reformed and how it must be reformed, but there is no question that we need reforms, that we need to improve the functioning of the market in goods and the labour market, to improve the quality of public accounts and to incorporate more research, development, innovation and knowledge into public actions. The way to combine the necessary forms and the necessary acceptance of those reforms cannot be written in a communication, but rather it is a political element of political leadership.
.   Ladies and gentlemen, the message that Mr Almunia and I will take away from this debate is that there is a broad consensus of mainstream opinion on the Commission’s proposals. I believe that it would be useful to highlight a number of key approaches that emerged clearly from the debate, and I would add that these are in fact present in the Commission’s proposals, albeit in different form.
The first of these is that if Europe is to be able to compete successfully on the global market, it must be competitive in terms of quality. Our competitiveness must not be based on low wages or factors of scale, but on the growth of innovation, science and development, as well as on skills development, or, to use the jargon, the development of what is termed ‘human capital’.
The second point that emerges quite clearly, and that has been acknowledged during the debate, is that we need an overall or coordinated approach. Such an approach would make allowance for the fact that the issues with which we are dealing form a complex whole, and that the individual parts of this whole must not be taken out of context in the hope of achieving some sort of success. Furthermore, it goes without saying that whilst the Commission is convinced that the key issue at stake is quality-based competitiveness with a view to growth, it emerges quite clearly from the strategy for growth and employment that the Commission does not take it as read that growth on its own is the answer to everything, or that there is no need for it to be accompanied by other proactive policies.
In my opinion, the debate as a whole has demonstrated that extremely complex questions can be asked about the extent to which the proposals that have been presented speak for everyone. As I see it, it is quite obvious that this is an issue that is always open to debate. Furthermore, I am sure that the debate in this House will result in improvements to the final versions of these EU strategic documents, as the latter pursue two goals. The first, of course, is to formulate a coherent policy that reflects our values, one of which is the promotion of a socially cohesive and economically productive society whose members have a high quality of life. In my opinion, there can be no one who would dispute this goal. At the same time as searching for ways in which we can draft effective strategic documents, however, our second goal is to shape a common European will, and indeed this is something that has frequently been mentioned in this Chamber. This would enable us to work together and in harmony towards goals that derive from our values and to overcome the problems with which life confronts us.
Ladies and gentlemen, on behalf of the Commission I can assure you that we will do everything in our power to ensure that due consideration will be given to the outcome of the debate in this House in the final documents, which will be debated by the Council in early June.
Mr President, several speakers have asked Mr Špidla about the Working Time Directive and the way he dealt with Parliament’s position in the last plenary. I did not hear a response on that.
Mrs van den Burg, we cannot turn the debate into a fresh debate. I can only allow you to take the floor again if it concerns a point of order.
.   There is no disputing the fact that the Working Time Directive is an extremely important document, and I believe that I acted with the utmost responsibility in setting out my views during the previous debate on this Directive. One of the distinguishing features of the European model of integration is the search for a complex compromise between the European institutions, the Member States, Parliament, the Council and the Commission. I am prepared to play my part to ensure that future debates on this Directive result in a compromise that will succeed in gaining the broadest possible support, and this will in fact be my greatest challenge.
The debate is closed.
The vote will take place at 11 a.m.
Thank you, Mr President. I speak on behalf of the New Italian Socialist Party. As reformists, we wish to highlight some of which, in our opinion, must be the guidelines for action.
First of all, policies must be promoted in order to enable simpler and fairer mechanisms for access to, and permanence and participation in the labour market, particularly for those groups – young people, women, disabled people, immigrants and minorities in general – that have greater difficulty today in integrating in the production system.
Safety at work policies must be implemented and harmonised, reducing health risksall too often newspaper articles describe unthinkable events for our European society.
Equal treatment must be promoted with practical measures.
Education and training schemes must be constantly adapted and updated in line with market needs, which evolve and change in a continual and dynamic way.
Finally, the promotion of good industrial relations must be guaranteed by means of improved information and worker consultation, in addition to making provision for greater and more effective interaction and cooperation with trade union partners, enabling genuine social and territorial cohesion.
As much as has already been done, very much more remains still to do in order to lay the foundations for constructing a fairer and more objective ‘European system’.
Ladies and gentlemen, please sit down and take down those placards. This is neither the time nor the place to express your support in that way.
I would ask you to respect the Rules of Procedure, to sit down and to take down those placards.
If you do not take them down, I shall order this Parliament’s security services to do so.
We shall now proceed to the vote.
. Mr President, in my capacity as rapporteur, I should simply like to remind the House what is at stake in this second reading of a draft regulation on statistics, the aim of which is to establish a European framework for the compiling and transmission of quarterly non-financial accounts by institutional sector. This will be an important instrument for the conduct of monetary policy in the euro area – and I hope you are all committed to the single currency – and for the monitoring of Member States’ economic policies. At the first reading last year, on 30 March 2004, the European Parliament proposed only one amendment, which was designed to clarify the fifth recital.
I should like to emphasise that these accounts of the European institutions will be integrated into the accounts for the relevant area, be it the eurozone or the whole European Union. The Council, which has taken ages over this – more than a year – has also introduced an amendment, relating only to Article 2. A common position was finally adopted on 8 March 2005, thanks to the Luxembourg presidency, which instilled a long-overdue sense of urgency. It is nevertheless appalling that the Council has taken a year to present us with its common position on a draft regulation to which Parliament and the Council each made only one amendment.
Since the single currency has been in place for a number of years, the European Union should arm itself with instruments that enable it to collect, at less than yearly intervals, statistics covering all transactions in each of the major sectors. The Council has adopted our amendment, and I urge the House to adopt the common position, as the Committee on Economic and Monetary Affairs has unanimously recommended, so that this regulation can enter into force. The scheduled date is the first of June 2005.
Given the complete lack of respect you have shown during Mrs Lulling’s speech, I must call all the honourable Members to order. Please be quiet. Sit down and remained composed since we are going to vote and we must not have Members moving around in the aisles. Otherwise, we will not know who is voting and who is not voting.
.  Mr President, ladies and gentlemen, the new agreement on relations between Parliament and the Commission lies before you. If you vote in favour of it, you will be helping to build up the cooperation between the two institutions, and also giving the right response to yesterday’s destructive debate, which was aimed at wrecking it.
I wish to thank all those who, over the past six months, have hammered out this agreement, for this stage itself reinforces Parliament’s rights, both as a legislative and a budgetary authority. This stage – which has not been put on merely for show, but has been a transparent procedure – has also clarified the political responsibilities of the President and Members of the Commission. I regard this agreement as a real leap forward, in that it ushers in a new culture of cooperation, one that works towards transparent work processes, embodies mutual respect for the functions of our institutions and wants the European Union’s policymaking to be characterised by constructive dialogue. I ask you to vote in favour of its adoption.
Ladies and gentlemen, before the signature of this Interinstitutional Agreement that Parliament has just approved and that President Barroso and myself are going to sign, I would like to congratulate the Commission and Parliament on having reached this framework agreement — which is the fourth — that establishes the foundations for our cooperation.
I believe that, as a result of this Agreement, the transparency of the work of both institutions will be increased. It also enhances the role of our Parliament as a control body and a democratic expression of the European Union and, therefore, also enhances the democratic legitimacy of our common project and better defines the political responsibility of the Commission.
It is now clear that, notwithstanding the principle of collegiality, each member of the Commission is responsible for the fields that fall within their competence. It is stipulated that, in the event that there is a new member of the Commission, they must attend a hearing before the European Parliament before commencing their duties. And it is also laid down that, every three months, the President of the Commission or the Vice-President responsible for relations with this Parliament will meet with the presidents of the political groups in order to ensure that there is permanent dialogue between our institutions.
Beyond the letter of the Agreement, however, our intention through this agreement is to maintain constant cooperation in Parliament’s legislative actions, which must take the form of a clear strategy and better results. We will immediately be able to ascertain the extent to which the spirit of this Agreement will also govern the actions of our institutions.
They operate in a complex manner and sometimes their decisions oblige us to take one route or another in a way that to a certain extent predetermines the result. We will soon see this, for example, in the case of the events involving the working time Directive that this Parliament recently approved by an absolute majority. The decisions taken by the Commission in this regard will determine the procedure to be followed and, to a certain extent, will also predetermine the result.
The Agreement we are signing today, notwithstanding its letter, is intended to strengthen democracy in the European Union’s operation, something that the European citizens are unquestionably calling for.
Thank you very much to everybody and congratulations on this Agreement.
. Mr President, ladies and gentlemen, I am delighted with the result of the parliamentary vote. By virtue of our common resolve, Parliament and the Commission now have a renewed instrument which opens up new vistas of cooperation and joint activity.
This agreement covers all the points dear to our institutions, points which are at the heart of European democracy, namely the political accountability of the Commission to Parliament and transparency and cooperation in the legislative and budgetary fields as well as in international relations. We have strengthened the role of both institutions. We have shown that the European institutions are capable of concerted action in a spirit of fair and fruitful cooperation in full accordance with the existing treaties. The Commission has made good the intention I have had since the start of our terms of office, namely to establish constructive collusion and sustainable strategic partnership with the European Parliament.
I am happy to be able to sign this agreement with you, Mr President, in the presence of my Vice-President, Mrs Wallström, who is responsible for relations with Parliament. On behalf of the Commission, I express my firm belief that this agreement represents another step forward in the collaboration between our institutions on the construction of Europe.
Mr President, as I have to make an objection to the order of the vote regarding Article 3a and Article 4, I ask whether I should do so now or wait for the vote on Amendment 29.
The order of the vote has been fixed for some time, but we shall take your point when we get to the relevant part of the vote.
. Mr President, although I have not requested to speak, I should like to point out to Members the possible reintroduction of Article 4, which reinstates the nutrient profiles that the Committee on the Environment, Public Health and Food Safety in contrast decided to scrap.
I strongly recommend the approval of this amendment insofar as it serves to restore meaning to the regulation as a whole.
Mr President, I will not comment on the merits of this amendment, but I would just like to point out that to vote first on this new Article 3, dealing with Amendments 99 and 32, is perhaps acceptable from a formal point of view, but not from a substantive point of view, insofar as the new Article 3 is nothing but a new version, a ruse to reintroduce the contents of Article 4.
That is a fact, and so much so that if, for instance, you had the courage – or the misfortune – to read Amendment 99 and compare it with Amendment 88, you would see that they are identical, save for a small detail regarding the dates.
I therefore think it more appropriate to vote on the amendments to Article 4 as such, and only afterwards, and if required, to address those relating to the new Article 3, which seeks to replace Article 4 through the back door.
The amendments have been tabled in due form and I shall leave it to the wisdom of the House.
Mr President, thank you for allowing me to intervene at this point; I realise there are a lot of votes to get through. It is important to note the uniqueness of this particular resolution. It relates to an agreement between both sides of the rail industry, employers and unions, and is the first such agreement representing 95 per cent of the workers and the employers in that industry.
Strictly speaking, Parliament has no direct role in the matter; it is a matter for the Council to approve. But I am hopeful that if we can get overwhelming support for it here today the Council will, as a matter of urgency, adopt it without further delay. It is an important initiative and we should encourage not only the rail industry but also other sectors of industry to adopt this kind of social partner agreement on working conditions for employees.
I should like to propose an oral amendment to Amendment 42. I would ask that the following phrase, which I shall read out in English:
‘… to look at the Russian attitude to any Member State, and the new EU Member States in particular, as a test of the Russian goodwill in relation to the European Union.’
be replaced by the following phrase, which I shall again read out in English:
‘… show solidarity and unity within the EU between the old and the new Member States alike in the event of Russia aiming to differentiate its approach towards them.’
This highlights the importance of the principle of solidarity in EU foreign policy. I would therefore urge Members to support this amendment to Amendment 42.
. Mr President, in order to make it conform to recent events, I wish to propose an oral amendment to the first part of Amendment 7, which reads as follows: ‘reiterates its call for Russia to ratify the recently concluded border agreement with Estonia, and to sign and ratify the border agreement with Latvia without further delay’. The rest is unchanged.
Mr President, I wish to insert a new paragraph after paragraph 31 concerning Russia’s very outdated current social security legislation. This legislation provides for Russian military action in the Baltic States that are in the European Union and guarantees for the Russian military to be used for this. This Russian legislation was passed in 1993. It has since been amended several times. The last time was in 2003, but the Baltic States are still mentioned in the legislation as a site for possible Russian military action.
I regret that the reply I received from the Commission was very weak. If Parliament is to be more consistent in its position on such absurdity, your support is required.
The text of the oral amendment is as follows: ‘Suggests that Russia delete from its existing social security legislation the reference to the Baltic States as an area where the Russian military may even now be deployed and harmed in armed conflict;’
I ask for your support.
Mr President, my oral amendment is as follows: ‘Calls for the conclusion of an agreement between the LUKOIL company, controlled by the Russian Government, and the Lithuanian Government on guarantees of compensation in the event of an environmental catastrophe at the D-6 oil drilling facility near the Curonian Peninsula, a UNESCO World Culture Heritage Site;’
Mr President, I wish to propose that we insert the word ‘German’ before the word ‘Nazi’, so that it would read ‘German Nazi’.
Mr President, the oral amendment concerns a change in paragraph 14 concerning one word. Instead of ‘should’, it should read ‘can’. I will read the text out for you: ‘Points out that the Member States and the Union institutions enjoy a special right to bring actions before the Court in the interests of the law and takes the view that Parliament , using that means, defend the rights of citizens in cases where fundamental rights might be affected by a Union act;’.
The PSE Group wants to take Amendment 6 as an addition to paragraph 5. Are there any objections?
Mr President, we do not want Amendment 6 to be an addition to paragraph 5, we want it to replace paragraph 5. We would like to vote for that. My Group will be voting for Amendment 6 to replace the text of paragraph 5. I hope I have clarified the situation. This will be for the prosperity of Europe.
Mr President, if Mr Hökmark and the Group of the European People’s Party (Christian Democrats) and European Democrats do not want this to be an addition, may I ask the House to vote against Mr Hökmark’s amendment.
Mr President, I wish to notify the House that there is a mistake on the voting list as to where Amendment 24 splits. We wanted to split the text so as to delete the word ‘biotechnology’. So we end after ‘preventive healthcare’.
Mr President, this is not really a point of order. I just want to draw the House’s attention to Amendment 8, which calls for services of general interest to be excluded from the requirement of notification under state aid policy. We actually adopted a report on this matter in February – as a matter of fact it was my own report – and this amendment would be exactly the opposite of the conclusions of that report, which was adopted with a solid majority.
Thank you very much for your comments, Mrs in 't Veld, we take note of them.
. Strong economic performance requires the most accurate information currently available on the various economic indicators, whilst of course respecting the right to privacy. As this report meets some of these needs, I voted in favour.
The June List believes that a one-year extension to the five-year programme for enterprise and entrepreneurship is undesirable. The programme does not have the cross-border character required if one is to believe that the principle of subsidiarity has been respected. It should be the Member States’ responsibility to, if they so wish, facilitate small and medium-sized enterprises’ access to funding and venture capital, as well as to assist them with information about EU legislation, European standards and cooperation partners. It is very important that small businesses around Europe be able to feel their way to different solutions in accordance with the principle of institutional competition.
In order not to incur the costs of an extended programme, we are voting against the report.
. The multiannual programme for enterprise and entrepreneurship, especially for small and medium-sized enterprises (SMEs), was initially planned to run from 1 January 2001 to 31 December 2005.
This programme is the key element in the Community’s policy to promote entrepreneurship and to support innovation in European SMEs. I therefore voted in favour of this report, which advocates extending the programme until 31 December 2006 and highlights the need to increase the annual appropriation to EUR 91 million.
These measures will improve coordination between the multiannual programme, its successor – the ‘Framework Programme for Competitiveness and Innovation’ (CIP) – and the Seventh Research Framework Programme.
It is important to maintain and extend support to entrepreneurs and SMEs in Europe because they are the backbone of Europe's economy; if we are to achieve the Lisbon objectives they must continue to grow. The financial instruments in the existing programme must also be kept in place, as they largely cover the needs of the new Member States, and restricting funds will hamper those countries from integrating into the European economy.
.Mr Chairman,
Allow me to explain the reasons for my vote in favour of Britta Thomsen's report – the Multiannual Programme for Enterprise and Entrepreneurship.
For almost 20.5 million companies employing approximately 122 million people, this multiannual programme 2001 – 2005 has been one of the sources of EU financing policy in the entrepreneurship area, and a tool for attaining the objectives set out in the European Charter for Small Enterprise. It has also helped the 10 new Member States to build the institutional network of Euro Info Centres that coordinate the activities aimed at supporting and developing small and medium-sized enterprises. The funds approved by this report for 2006 will bridge the existing and the new ‘CIP’ structural programme – the Competitiveness and Innovation Programme envisaged for the period 2007 – 2013.
With this vote, the European Parliament has given the ‘green light’ to small and medium-sized enterprises as the most promising sources of job creation, innovation in economic development, and greater social inclusion.
. In light of the results of the programme before us, and of the broad agreement on the proposal to increase the appropriation, I voted in favour. Furthermore, I sincerely believe that this programme will have a positive effect in terms of increasing competitiveness and entrepreneurial innovation.
. Within the framework of the financial perspective for 2007-2013, the EU has set up a 'Framework Programme for Competitiveness and Innovation' (CIP) for enterprise and entrepreneurship and to support innovation in small and medium-sized enterprises (SMEs). In order to bridge the gap between the existing programmes, which finish in 2005, and this new framework programme, Parliament has increased its support to EUR 91 million for 2006.
I welcome this initiative because the SMEs are the backbone of the European economy and a key element in achieving the Lisbon objectives. If the EU is to be more competitive, achieve economic growth and create jobs, the entrepreneurial skills of the SMEs must be harnessed.
In order to fully achieve its potential the EU must adopt initiatives to make entrepreneurship more attractive. This range of measures must involve, , fostering a culture of entrepreneurship, allaying the fears attached to risk-taking and setting up a simple and efficient administrative framework.
Despite the fact that evaluations of the programmes supporting the SMEs found that the intended objectives were met, it is important to step up coordination between the future CIP and the Structural Funds, against a backdrop of regional development, established by means of partnerships between local and regional players.
The report takes offence at the fact that the European Parliament was neither consulted nor informed about the measures concerning Europol’s work and organisation and demands that the Council take measures to increase democratic control by involving Parliament. The June List believes that increased democratic, legal and budget-related control of Europol is desirable, but, because the Europol Convention is a form of intergovernmental cooperation, it is the national parliaments that should exercise this control and not the European Parliament.
We have therefore voted against the report.
. In light of the Court of Justice judgment that Community institutions have exclusive competence in this area, and given the need for regulation and agreement, I am in favour of the report before us.
. As I am in favour of the crux of this report, which is of significant importance to an effective fisheries policy, I must express my agreement with the proposed change to the timeframe, in order that the programme can meet its objectives. I therefore voted in favour.
. We believe that the European Union’s fishing agreement policy must be reviewed. Over-exploitation of fishing waters pushes people in developing countries into ever greater poverty and robs the marine environment of a vital link in the food chain.
We believe that, if the EU concludes a fishing agreement with a third country, the total amount of the financial compensation for this country must be provided by those EU Member States whose fishing vessels utilise the opportunities supplied by the agreement in question. Those Member States must then each themselves decide whether they, in their turn, are to fund this expenditure by deducting taxes on their respective fishing vessels. That is a position adopted on grounds of principle by the June List when it comes to the EU’s fishing agreements with third countries.
There are individual amendments by Parliament that are commendable, for example wordings concerning the sustainable management of fishery resources. These proposals are, however, extremely limited.
. We voted in favour of this report, in order to ensure fishing opportunities for Community fleets, including the five longliners, in these waters until 30 June 2007. The last protocol expired on 30 June 2003 and was extended for a further year.
This agreement provides for financial compensation of around EUR 1 million, fishing rights of 9 000 tonnes per year, 1 300 GT per month for demersal species and work for 48 French, Spanish and Portuguese vessels. The Commission drew up a cost/benefit assessment of this agreement, which concluded that the protocol was a sizeable subsidy to the EU tuna fleets in these waters; it led to a value-added of EUR 1.7 million. The value-added for the Côte d'Ivoire economy was estimated to be EUR 2.5 million.
Nevertheless, despite the commendable concern for the sustainability of fisheries in Côte d’Ivoire and for protecting local traditional fishing, this protocol has – apart from the tuna seiners – been under-used, which is also indicative of the current state of the Community’s distant fleets, especially in Portugal. It is imperative that an assessment be carried out of this situation, and of the distribution of fishing opportunities.
. As I have said on numerous occasions, the issue of fisheries is of special importance to Portugal. Defending national interests is therefore at the forefront of my ideas on this report.
Given that fishing opportunities for five surface longliners has been maintained, I feel that this interest has been duly protected, and therefore voted in favour.
. I agree with the rapporteur’s position as regards the objective of simplifying the financing structure in order to make funding more efficient and transparent. I share her doubts as to whether financial management will in fact be simplified in future. Two financial management systems with differences in terms of mode of payment and commitment of funds will have to be set up, and the Member States will also have to provide additional documentation. Administrative operations will consequently need to be adapted, and this may be counterproductive for farmers and for all those involved in the process of rural development.
The crux of the issue with regard to common agricultural policy funding comes under the heading of ‘modulation/degressivity’, in terms of the criteria and the amounts to be transferred to the two funds – the European Agricultural Guarantee Fund and the European Agricultural Fund for Rural Development. The ongoing debate in Parliament and the Council on the Financial Perspective for 2007-2013 does not envisage any change in these aspects; quite the opposite in fact. The amounts so far put forward are indicative of pressure from the bigger countries as regards their financial contribution, and effectively put paid to a cohesion policy and a common agricultural policy that protects food sovereignty, small and medium-sized farmers and the rural world. Portugal and small and medium-sized farmers stand to lose out most from this policy.
. The question of financing the common agricultural policy is one that needs to be discussed, at the appropriate time, and with clear objectives. The entire issue of agriculture and the rural world, along with the environment and the essential preservation of the balance between making use of resources and the economic viability and sustainability of so doing require proper consideration and detailed discussion. The actual political thrust of this report deserves my support. It is a policy of simplification that could potentially make the implementation of the programmes and funds in question more effective and easier to monitor. In this context, regardless of the future direction of the common agricultural policy, I support the proposal before us.
. We support in principle the Framework Agreement for ensuring that the practical work of the European Parliament can be carried out and for obtaining an analysis of the Commission’s activities involving, for example, its expert groups.
We have chosen to support the report in spite of the wording of recital A which is misleading and which maintains that establishing a Constitution for Europe would deepen democracy in the EU.
. I and my British Conservative colleagues are in favour of improving the relations between the European Commission and European Parliament and we welcome especially, the demands for greater transparency.
However, some of the processes involved are still flawed with regard to the selection of Commissioners and there is a greater need for accountability at this level.
As a result, my colleagues and I have abstained on the final vote for this report.
. I have on many occasions had the opportunity to speak in considerable detail on the institutional model for Europe that I consider most appropriate. I therefore do not wish to do so again, although I felt it important to mention this.
Nevertheless, irrespective of prevailing opinions, there is one aspect on which there must be agreement: Community institutions must work together in a spirit of cooperation, as this is in the interests of the smooth running of the EU, which is something that I wholeheartedly advocate.
I therefore feel that, within the parameters that I have described above, this report is worthy of my support and my vote in favour.
. In my capacity as a Member of the Transport Committee, I 100% support the Koch report which seeks to make it compulsory for all vehicles – minibuses, buses, coaches, light commercial vehicles and lorries – to be equipped with seat anchorages and head restraints. The implementation of such safety systems in all vehicles will come into effect from 2006 onwards.
I think this directive is well over due. It is deeply regrettable that for many transport users in Ireland, as I am sure in other Member States, this is a measure that has simply come too late. Unfortunately, too often the stimulus for improving road and transport safety comes from devastating lessons that are hard learned from the past.
. In view of the recent tragic events in Meath in Ireland in which five young people lost their lives in a school bus crash, there is an urgent need, amongst other measures, for quick progress on the fitting of safety belts and child restraints on all coaches, including school buses. This Directive should be approved and implemented as quickly as possible. Any requests for temporary derogations must be kept to an absolute minimum and should be scrutinised thoroughly by the Commission. Implementation of this Directive should also be linked with full compliance with Directive 2003/23/EC which provides for the compulsory wearing of seatbelts on coaches, where fitted, from May 2006. There must be no repeats of last Monday's accident.
Mr President, I would have preferred to vote against Amendment 61, which concerned politically exposed persons. I would have preferred the Commission’s original version, which says that only complex and substantial transactions in the market should fall under the politically exposed persons category. The Commission’s original version on that point would have been much better than the compromise that was accepted.
I fear that the European Parliament has blundered by yielding to the dictates of so-called political correctness.
The Financial Action Task Force on Money Laundering has made recommendations concerning ‘politically exposed persons’. It is natural to combat the misappropriation of funds, which is sometimes practised even at the highest levels of government in certain countries.
The European Union is duty-bound to implement these recommendations, but it must not go beyond that, lest it create other difficulties. As a matter of fact, I find the adopted definition of ‘politically exposed persons’ surprisingly loose. Defining them as natural persons with prominent public functions and their family members and even their close associates goes so far that it gives one cause to wonder who would not fit this description. Failing to distinguish between citizens of the European Union and non-citizens flies in the face of all the principles that underlie our Community law. A Member State of the Union cannot put other Member States on a par with non-EU countries.
The Committee on Economic and Monetary Affairs has made the most appropriate proposal on this matter. I greatly regret that it has gone unheeded, because the war on money-laundering cannot be waged with a vague instrument that will only result in inefficiency and dissipation of effort.
For the reasons explained above, I voted against the Nassauer report.
. I welcome this attempt to build on the original 1991 Directive against Money Laundering. It is vital we take steps to combat these crimes which have the power to undermine confidence in the EU's financial systems, as well as notoriously close links with terrorist finance.
I welcome the risk-based approach the Commission takes regarding the obligations for those covered by the Directive. This means the directive does not demand customer due diligence if the relevant financial transactions offer only a minimal risk of money laundering. In addition, the minimal risk of money laundering or terrorist financing also justifies the decision to exclude companies only occasionally offering limited financial services from the directive.
Although money laundering is defined as a criminal offence with criminal law sanctions as a requirement, the directive should confine itself to just a ban on money laundering and terrorist financing leaving the Member States free to decide what punishments they wish to impose.
. Whereas money laundering is not exclusively linked to financing terrorism, the truth is that this ‘crime for real criminals’ plays a key role in financing terrorist activities.
Europe must never forget that terrorism is a real and permanent threat, one that we must tackle. This is true of both ‘new terrorism’, which has taken on a new scale and relevance since 11 September, and for forms of terrorism that have been around for much longer and that are still active in Europe, as in the case of ETA.
Combating terrorism therefore requires unwavering vigilance and resolve. Legislation needs to be adapted, but this must be done without affecting freedoms, be they individual or collective; this applies to both freedom of expression and economic freedom. We must also, however, be conscious of which requirements placed on economic operators are fair, reasonable and effective and which are unworkable, ineffective or simply unreasonable. We must ensure that a balance is struck between freedom and security, and that we do not have one at the expense of the other.
This report deals with the Community’s strategy for promoting the very important objective of achieving equality between men and women.
We have voted against the report because we are confident that the Member States’ respective national parliaments take suitable charge of this issue. We object in principle to the general trend whereby the EU institutions endeavour to achieve influence and competence within ever more areas.
. I should like to congratulate Mrs Kratsa-Tsagaropoulou on her important report on the proposal for a decision of the European Parliament and of the Council amending Council Decision 2001/51/EC establishing a Programme relating to the Community framework strategy on gender equality and Decision No 848/2004/EC of the European Parliament and of the Council establishing a Community action programme to promote organisations active at European level in the field of equality between men and women. I welcome this report, and in particular the reference to the need to extend these two programmes until 2006.
Although these programmes are expected to be amended in the future, it is vital at this time that the work done by Europe in this area is backed up by continued and extended action until the financial perspective for 2007-2013 has been adopted, especially now that the EU comprises 25 countries.
. I warmly welcome this move to promote equality at a European Level between men and women. If a better balance is to be achieved in gender equality then we must surely be working towards the same aim at each and every level.
It is important that after their end-date of 31 December 2005 the work of these two programmes be supported so that worthwhile priority themes such as equal pay, reconciling working and family life and gender roles and stereotypes can continue to receive support.
Therefore I agree with the rapporteur's call for adequate budgetary provision in the new financial perspective for the period 2007-2013 for the purpose of financing the Programme relating to the Community framework strategy on gender equality and the Community action programme to promote organisations active at European level in the field of equality between men and women.
. In view of the direction of action programmes and given the need to address the issue of adapting the timeframe for financing them to the adoption of the financial perspective for 2007-2013, I feel that my vote should reflect what is in the report, and I therefore support it.
. I have a special interest in issues of road safety, both as a member and Vice-President of the Committee on Transport, as well as on a more general level.
Accordingly, and in light of the fact that the report makes reasonable and workable proposals, I voted in favour.
. We are very disappointed that in the vote in this report, an important article concerning restrictions on the use of nutrition and health claims was removed. In the article in question, the Commission was called on to establish specific nutrient profiles, which food must respect in order to bear nutrition or health claims. These nutrient profiles were to be established by reference to amounts of fat, saturated fatty acids, sugars and salt/sodium present in the food.
We also regret that the provisions on situations in which health claims are permitted have been watered down. In the original proposal, the health claims would have to be authorised, or proven, whereas in the amendment that had just been adopted only the relevant authorities will be informed about the use of health claims and only where doubt exists will it be subject to assessment. This process is justified on the grounds that it is less cumbersome, but the truth is that it is the consumers who lose out.
It is essential that consumers be informed and protected. This is a right that must not be placed at the mercy of the economic and financial interests of those who prioritise reducing costs, regardless of the damage this may do to consumers.
. The internal market presupposes cooperation, together with harmonisation of the Member States’ legislation. It is, however, important to take account of proportionality in legislation and of the role and significance of the national parliaments. We are of the view that the Member States should in the first place decide on rules concerning nutrition and health claims made on foods.
We are critical of quite a few of the Commission’s articles, for example Article 4 stating that the Commission should be entitled to establish nutrient profilesthat must be respected when it comes to health claims made in advertisements, or Article 11 concerning rules governing which implied health claims should not be permitted. The European Parliament has, however, contributed a number of positive amendments, which is why we have chosen to support the report as a whole.
I voted in favour of this regulation.
There are too many claims being advanced today for our food products, which only perplexes consumers when they come to make their choices. Moreover, some excessively general assertions such as ‘healthy’ or ‘good for you’ have absolutely no scientific foundation and may even deceive the buyer.
It therefore seems perfectly fair that those who market foodstuffs in packaging on which nutritional claims are made should be able to justify them. This is the spirit in which the regulation was devised.
At the same time, this system must not penalise local producers and small and medium-sized enterprises. Accordingly, I am in favour of measures for the provision of special assistance to these businesses to enable them to prepare supporting documentation and meet the extra cost this entails.
. I oppose the inclusion of wine in the proposal for a regulation on nutrition and health claims made on foods, Article 4 of which provides for the prohibition of any nutrition and health claims on beverages containing more than 1.2% of alcohol by volume.
The labelling of wine is already subject to a very stringent set of rules. Moreover, scientists have recognised the benefits of moderate consumption of wine. Wine is a food, a tonic; it soothes the nerves, aids digestion, is anti-allergenic and can act as an effective preventive against vascular diseases, cancer and dementia.
You will agree that it would be a pity to be unable to emphasise these benefits to consumers and convey to them the fact that wine – like any food or beverage – can be part of a healthy diet and benefit a person’s general health if consumed in moderation.
Lastly, the consumption of wine is part of a European tradition that goes back thousands of years, each country having adopted the habit in accordance with its own dietary customs.
The prohibition of nutrition and health claims for all European countries would be tantamount to ignoring the relationship that each country in the EU has with this traditional product and could harm an important European industry that is currently experiencing an unprecedented crisis.
. I thought I ought to vote in favour of Amendment 29 which abolishes the nutrient profiles proposed by the Commission. I can understand Mr Maaten’s dissenting position since, in his capacity of shadow rapporteur of the Group of the Alliance of Liberals and Democrats for Europe, he is supposed to promote the group position that has been agreed upon.
When making nutrition and health claims on foods, the guiding principle should be that there is no such thing as good or bad foods, only good or bad diets. Claims on foods must be scientifically underpinned and need not fit into a profile imposed by the government. Moreover, uniform food profiles are at odds with the variety of living and eating habits in the EU Member States. Consequently, the introduction of nutrient profiles as a condition for foodstuffs being able to display nutrition and health claims infringes the principles of subsidiarity and proportionality. Another objection to the concept of nutrient profiles is the disproportionate administrative burden that this entails for the small and medium-sized enterprises which are, indeed, strongly represented in the foodstuffs industry.
. The economic model that we advocate provides, on the one hand, for freedom and initiative, and, on the other hand, for state control to ensure compliance with fundamental rules creating objective conditions whereby consumers can make their choices knowing what they are choosing.
Given that the proposal before us is consistent with this aim, I voted in favour.
. Nutrition and health claims
Today, crucial issues relating to Danish environmental and health conditions have been voted on.
In Denmark, we have a health policy based on a balanced diet involving healthy and natural foods. This means that we in Denmark have so far managed to maintain our bans on health claims, artificially enriched foods and the addition of vitamins and minerals.
In a long list of EU Member States, extensive liberalisation in the sphere of food has gradually given rise to a definite need for strict regulation of this area, designed to safeguard and guarantee consumers’ safety and health. Public health and consumer protection go hand in hand.
In Denmark, we wish to maintain a high level of protection, but that requires us to retain our arrangements involving a national ban on the unnecessary addition of vitamins and minerals that are harmful to health. Only in this way can we ensure that our people have the health guarantee to which they are entitled.
Thank you for your votes. Thank you for giving me the floor.
The resolution provides guidelines for the Member States’ employment policies. Even though quite a few of the proposals are sound, we do not believe that the EU should interfere in this area. Employment policy is best decided in the respective Member States and in accordance with the specific conditions in each of the countries concerned.
. In the year 2000, when the European Council met in Lisbon, we were promised that the European economy would become the most competitive in the world by 2010. Mato Adrover’s report, for its part, observes that the growth and employment objectives have not been achieved. This does not surprise us at all. The miracle envisaged for 2010 is not going to happen.
This proposal for new guidelines, moreover, is merely the umpteenth proclamation of lofty sentiments which insults the millions of people who live from hand to mouth in social insecurity and poverty.
These demagogic flights of fancy create a smokescreen to hide an intolerable future for workers threatened by job-dumping, a future in which individuals have to sell themselves at the best available rate while China’s factories and Brazil’s farms destroy our economy, deliberately sacrificed on the altar of free trade and unbridled globalisation.
The reality in Europe is the loss of jobs and the eastward gold rush of large companies as a prelude to their final exit from Europe. The reality is that jobs are moving out while immigrants continue to move in for no purpose. Instead of fine words, it is time for action so that preference and national and Community protection prevail at long last within a more controlled economy and employment market.
. We do not share the visions of the European Parliament’s Committee on Constitutional Affairs when it comes to setting up a European External Action Service.Establishing such a service would be a step on the road towards a common foreign and security policy for the EU in which the Member States had completely handed over this policy area to the EU.
We believe that each EU Member State should continue to conduct the foreign policy of its choice, drawn up following the election either of representatives to the national parliament or, alternatively, of a president or following national referenda.
. I voted against the resolution on working conditions of mobile workers assigned to interoperable cross-border services. This resolution welcomes a Council Directive that turns an agreement between social partners into legislation. This agreement between the Community of European Railways (industry) and the European Transport Workers’ Federation (trade unions) is surplus to requirements as we already have a Working Time Directive (2003/88) that does a fine job of incorporating mobile workers in its remit. Moreover, the CER only represents the railway companies that have national monopolies in the Member States. The European Rail Freight Association, which represents smaller companies, was not recognised by the Commission as social partner, while the new Directive places impossible demands on these small railway companies. For example, there is the requirement that a mobile worker must, after one night away from home, spend the next night at home at all costs. That is over-regulation in itself, but also a barrier to new operators in the market that actually offer cross-border freight transport. In short, the EU cannot use this directive if it wants to make a modal shift from transport by road to transport by rail and if it wants to make the EU more competitive in the framework of the Lisbon strategy. That is why I have voted against.
. I welcome this report's focus on the importance of our relationship with our close neighbour Russia who is becoming ever closer with enlargement of the EU. I agree with the Rapporteur that it is in both our interests that Russia is integrated better within the European structures and there is a more common approach to the Countries covered by our neighbourhood strategy.
However, if Russia is to be a Member of the WTO it must respect WTO regulations, in particular counterfeiting and piracy of goods must be stamped out.
I share the disappointment expressed by the rapporteur at the seeming reversal in Russia's democratisation and its disregard for some of the principles of the OSCE and Council of Europe documents.
. The clear conclusion of the debate that took place in committee on this report was that, owing to the recent enlargement, the EU now has a different notion and a different memory that informs its relations with Russia.
In addition to the EU’s traditional concerns as regards democratisation, respecting freedoms, complying with international standards, advocating an economic model in which free initiative is not to be confused with the absolute freedom of the few or with the freedom that varies according to who is in power, the EU is now discovering the concerns of most of its most recent new Members. These concerns must, unreservedly, form an integral part of our relations with Russia.
Recent news can scarcely, moreover, be described as encouraging. After some initial concern, followed by an appropriate response, the international community now has firm reasons to be concerned at the situation in Russia and with its plans on the international stage.
That said, it must not go unmentioned that good relations with our enormous neighbour are of the highest importance.
. If the area of freedom, security and justice is to be established, it is crucial that fundamental rights be defended and promoted.
It is necessary to avoid having a large number of agencies overlapping functions and creating more work. This new agency will only be worthwhile if it can make up the shortfall in data collection mechanisms and if it can keep track of trends and processes that have not worked in the Member States. Otherwise, it is difficult to gauge the true extent of the challenge and to assess the effectiveness of Community legislation in these areas.
Existing agencies must be absorbed (such as the European Monitoring Centre on Racism and Xenophobia, whose functioning has left much to be desired).
It will be the job of this agency to issue opinions and recommendations and not to interfere in the work of the institutions responsible for decision-making.
Unwanted conflict with similar organs, such as the European Council High Commission for Human Rights, should also be avoided.
I also welcome the fact that President Barroso has set up a group of Commissioners on Fundamental Rights, Anti-Discrimination and Equal Treatment, to establish a comprehensive and coherent strategy for protecting human rights.
The report is about extending the mandate of the European Monitoring Centre on Racism and Xenophobia to make it a Human Rights Agency. Failing to respect the results of the referenda in the Member States, Parliament is proposing guidelines for the Agency’s role and tasks, as if the Constitution had already entered into force. Setting up a further EU body to issue opinions and recommendations and to do work on raising awareness in the human rights area – an area in which the European Council, the OSCE and various UN bodies are already doing excellent work – would be pointless, moreover, and involve an unnecessary duplication of effort.
The June List has therefore voted against the report.
. We voted against the report in light of its obsession with deficit and the Stability and Growth Pact, whereas the problem that we face is economic rather than financial. It overlooks the fact that our problem is one of demand, which requires increased buying power and in turn higher salaries. It overlooks the fact that we have a genuine economic problem, and that what we therefore need is greater support for manufacturing. We must also, as a matter of urgency, make use of safeguard clauses for the textile sector, thereby saving thousands of businesses from closure and preventing unemployment from spiralling out of control.
We must also, at the earliest opportunity, carry out a thorough-going impact assessment on economic and monetary union and the rise in the value of the euro in terms of the European economy’s loss of competitiveness, and in terms of economic and social cohesion.
What is needed is the courage to scrap the Stability and Growth Pact and replace it with a Growth and Employment Pact, with the accent placed on investment in manufacturing and social progress.
The EU must undergo a radical change of policy and direction.
Mr Goebbels’ own-initiative report is another flagrant example of the way in which the European Parliament tries to turn national policy into a common EU policy. In our view, the report presents many quite sound views on how growth should be stimulated, the importance of relevant investments, how environmental initiatives can contribute to economic growth and how unemployment creates social injustice.
The June List believes, however, that each Member State must decide for itself what type of tax system it wants or how it might become a ‘competitive’ country. Institutional competition between the Member States will show which system is most successful. Other Member States will then comply with such established best practice in their own fully understood interests.
We support the report on the Social Policy Agenda for the period 2006-2010. We interpret the wording concerning a legislative proposal ‘to guarantee a minimum income’ as referring to what we in Sweden call supplementary benefits and not to the introduction of a minimum wage system.
. As we stated in the speech in plenary, the restrictive proposals in the scope of the Social Agenda fall well short of what is required, if we are to create more than 22 million new jobs with rights, thereby meeting the targets set in the Lisbon Strategy, and to promote the social inclusion of the 70 million people living below the poverty line.
At a time when we need a Social Agenda that is genuinely committed to social inclusion, what the Council did at the Spring summit moved in entirely the opposite direction – it restricted the objectives in the area of social inclusion and the fight against poverty to children, sidestepping the fact that it is impossible to help children without changing the situation for adults. It also failed to take practical measures to promote and evaluate progress in the area of equality between men and women, for example as regards access to jobs with rights and salaries, where the situation is as bad as, if not worse than, it was.
The distribution of income remains serious or has worsened, and the rights of workers, pensioners, users and consumers have been scaled back, whereby they are now threatened with the proposals for directives before us concerning the organisation of working time and the creation of an internal market for services.
. The delegation of the Dutch People’s Party for Freedom and Democracy considered it should vote against the Oomen-Ruijten report on the Social Policy Agenda for the period 2006-2010. The report mentions a number of matters which should not be regulated at European level, such as the proposal for a legislative initiative for a European minimum wage. In addition, the VVD cannot see the point of promoting a model for European education and training. These are typical examples of unwanted interference from Brussels which undermines national sovereignty, something that is unacceptable to the VVD.
Similarly, the request to the Commission to set up a voluntary framework for transnational collective bargaining is superfluous. Social partners already operate at European level and can settle these matters among themselves much more effectively. The crowning touch is the abundance of new directives proposed in the report, many of which put a suffocating blanket over entrepreneurs, as a result of which they can no longer get round to running their businesses. This could have a boomerang effect on employment, which should never be the intention of social policy, in my view. For the VVD, the best social policy at European level is the creation of jobs.
. The revision of the Lisbon Strategy is based on the three strands of competitiveness, growth and employment.
In order to relaunch the social component, the Council has tabled a new Social Agenda (2006-2010), which to my mind falls short of what might justifiably be expected.
I have no objection to the underlying philosophy of creating a European ‘labour market’, nor to the various measures proposed, such as concluding collective transnational conventions on work, promoting jobs for women and combating poverty.
My criticism lies elsewhere. I feel that this vague and not exactly binding instrument is not the most appropriate or proportionate answer to the pressing need for modernisation, with a view to achieving growth and competitiveness.
For example, the Social Agenda attaches little importance to local economies and to small and medium-sized enterprises, which are key elements in economic development and jobs, and are responsible for over 90% of business activity in Europe.
The overriding impression is that this is a catalogue of good political intentions. In other words, although I agree with the diagnosis, I fear that the recommended treatment is not the most suitable.
I voted in favour of this report because I agree with the points the Commission makes therein on the initiative.
I declare adjourned the session of the European Parliament.